Citation Nr: 1500987	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a neck condition.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau



ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in March 2009, January 2013, and March 2013.

In March 2014, the Board remanded the Veteran's claim of service connection for hepatitis C to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.   

The issues of entitlement to service connection for hypertension, a back condition, a neck condition, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

In a November 2014 statement, the Veteran indicated his desire to withdraw his appeal for service connection for hepatitis C. 


CONCLUSION OF LAW

The criteria for withdrawal on the issue of service connection for hepatitis C have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In November 2014, the Veteran submitted a statement indicating his desire to withdraw his appeal for service connection for hepatitis C. This statement has been accepted as the Veteran's withdrawal of the substantive appeal as to that issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issue of entitlement to service connection for hepatitis C; hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue. As such, the Board does not have jurisdiction to review the claim of entitlement to service connection for hepatitis C and it is dismissed.


ORDER

Entitlement to service connection for hepatitis C is dismissed.


REMAND

On the Veteran's VA Form 9 received in December 2013, he checked the box indicating that he wished to have a live videoconference Board hearing for the issues of entitlement to service connection for hypertension and to a TDIU.  On the Veteran's VA Form 9 received in January 2014, he checked the box indicating that he wished to have a live videoconference Board hearing for the issues of service connection for back and neck disabilities.  To date, no Board hearing has been held and the Veteran's request for a videoconference Board hearing has not otherwise been cancelled or withdrawn.  Accordingly, on remand, the Veteran should be scheduled for a videoconference Board hearing at the RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  The AOJ should notify the Veteran and his service representative of the date and time of the hearing.  A copy of the hearing notice letter should be associated with the Veteran's claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


